EARNEST PHILLIPS,                                                   No. 67087
                                          Appellant,
                              vs.
                THE STATE OF NEVADA,
                                          Respondent.
                EARNEST PHILLIPS A/K/A ERNEST I                                     No. 67206
                PHILLIPS,
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Resnondent.

                                     ORDER DISMISSING APPEALS
                            These are pro se appeals from court orders resolving various
                pretrial motions and a court order denying a petition to resubmit
                appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County, Kathleen E. Delaney, Judge.
                            No statute or court rule permits an appeal from an order
                denying such motions or resolving such a petition. See Castillo v. State,
                106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                605 P.2d 212 (1980) (no appeal lies from an order denying a pretrial
                petition for a writ of habeas corpus). Accordingly, we conclude that we
                lack jurisdiction to consider these appeals, and we
                            ORDER these appeals DISMISSED.




                                          Par aguirre



                Douglas



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A

                                   ' aide4). - mametzaWanb^orittsmsma ttgosaratna;siewtn
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Earnest Phillips
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e